FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 18, 2022

                                      No. 04-22-00359-CV

                           IN THE INTEREST OF J.E.J.A., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00362
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. Appellant timely filed a notice
of appeal on June 16, 2022. Accordingly, the record was due June 27, 2022. See TEX. R. APP. P.
26.1(b), 35.1(b). The record was not filed. On July 1, 2022, we ordered the court reporter,
Sachiko Nagao, to file the reporter’s record by July 7, 2022.

        As of this date, the court reporter has not filed the reporter’s record or a notification of
late record. We order the court reporter, Sachiko Nagao, to file the reporter’s record by July 25,
2022. If the record is not received by such date, an order may be issued directing Ms. Nagao to
appear before this court in person and show cause why she should not be held in contempt for
failing to file the record. The clerk of this court shall cause a copy of this order to be served on
Ms. Nagao by certified mail, return receipt requested. Because “[t]he trial and appellate courts
are jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P.
35.3(c), the clerk of the court is directed to serve a copy of this order on the Honorable Monique
Diaz, Judge of the 438th Judicial District Court.


       It is so ORDERED on July 18, 2022.
                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT